Case 5:18-cv-00555-XR Document 101 Filed 07/09/19 Page 1of3

Case No: 5:19cv7@fase 5:19-cv-00706-XR Document 4 Filed 06/18/19 Page1lof4 Filed: 0s in
oc.

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
Western District of Texas [=]

 

(1) DALIA LOOKINGBILL, INDIVIDUALLY
(2) DALIA LOOKINGBILL AS GUARDIAN OF THE
PERSON AND ESTATE OF R.T., AMINOR
(3) DALIA LOOKINGBILL AS REPRESENTATIVE OF
____ THE ESTATE OF E.G., DECEASED MINOR |
Plaintiff(s)

Vv.
United States of America

 

Civil Action No. 5:19-cv-706-

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)

United States of America

John F. Bash, United States Attorney
United States Attorney's Office
ATTN: Civil Process Clerk

601 NW Loop 410, Suite 600

San Antonio, Texas 78216

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P, 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,

whose name and address are: Jason C. Webster

The Webster Law Firm

6200 Savoy Drive, Suite 150
Houston, TX 77036
713.581.3900

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT JEANNETTE J. CLACK

Date: 06 / 19 / 2019 Aan Oe On torrtdaa! PY mi2n—
Signature of Dlerk or Deputy Clerk

 

 
Case 5:18-cv-00555-XR Document 101 Filed 07/09/19 Page 2 of 3
Case 5:19-cv-00706-XR Document 4 Filed 06/18/19 Page 2 of 4

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No.

 

PROOF OF SERVICE
(This section should not he filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, if any)

was received by me on (date)

1 I personally served the summons on the individual at (place)

on (date) 3 OT

 

CJ I left the summons at the individual’s residence or usual place of abode with (ame)

, a person of suitable age and discretion who resides there,

on (date) , and mailed a copy to the individual’s last known address; or

O I served the summons on (name of individual) A , who is

tS am
designated by law to accept service of process SPS (née of organization)
y

a “4 Cx “on (date) ; or
—— = — _— —j — re
. ay
1 I returned the summons unexecuted Becatise\ t ; or
O Other (specify): y
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

 

Server’s signature

Printed name and title

 

Server's address

Additional information regarding attempted service, etc:
Case 5:18-cv-00555-XR Document 101 Filed 07/09/19 Page 3 of 3

CAUSE NO. 5:19-CV-00706-XR

(1) DALIA LOOKINGBILL,
INDIVIDUALLY, (2) DALIA

LOOKINGBILL AS GUARDIAN OF

THE PERSON AND ESTATE OF

R.T., A MINOR, (3) DALIA IN THE UNITED STATES DISTRICT COURT FOR THE WESTERN

LOOKINGBILL AS
REPRESENTATIVE OF THE DISTRICT OF TEXAS SAN ANTONIO DIVISION

ESTATE OF E.G., DECEASED
MINOR
vs.

UNITED STATES OF AMERICA
AFFIDAVIT OF SERVICE

BEFORE ME, the undersigned authority, BEA VALDEZ (SERVER), personally appeared on this day and stated
under oath as follows:

1. My name is BEA VALDEZ _ (SERVER). I am over the age of eighteen (18), I am not
a party to this case, and have no interest in Its outcome. I am in all ways competent to make this affidavit
and this affidavit is based on personal knowledge. The facts stated herein are true and correct. My business

address is:

 

P.O. BOX 780094, SAN ANTONIO, TX 78278
(SERVER'S ADDRESS)

2.ON_osmong Ss (DATE) AT 11:54 (_A_) M (TIME)
SUMMONS IN A CIVIL ACTION, PLAINTIFF'S ORIGINAL COMPLAINT came to hand for delivery to UNITED
STATES OF AMERICA, BY SERVING THE UNITED STATES ATTORNEY, JOHN F. BASH, UNITED STATES

ATTORNEY'S OFFICE, ATTN: CIVIL PROCESS CLERK.

3. ON ___ osano (DATE) AT _ 247 (_P_) M (TIME) - The above named
documents were delivered to: UNITED STATES OF AMERICA, BY SERVING THE UNITED STATES ATTORNEY,

JOHN F, BASH, UNITED STATES ATTORNEY'S OFFICE, ATTN: CIVIL PROCESS CLERK by delivering to

 

——_ STEPHANIE RICO, CIVIL PROCESS CLERK
(NAME AND TITLE), authorized agent for service @

Aityy

SIGNATURE O
PSC# 5165 EXPIRATION: _05/31/20

 

(ADDRESS), by CORPORATE Service

BEA VALDEZ
AFFIANT PRINTED NAME

SWORN TO AND SUBSCRIBED before me by BEA VALDEZ appeared on this 20TH day of
—SUNE , 2019 to attest witness my hand and seal of office.

 

 

 

2019.06.387180

 

 

 
